          Case 8:18-bk-13638-ES                   Doc 218 Filed 07/29/19 Entered 07/29/19 11:29:46                                       Desc
                                                    Main Document    Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 D. EDWARD HAYS, #162507
 ehays@marshackhays.com                                                                                  FILED & ENTERED
 KRISTINE A. THAGARD, #094401
 kthagard@marshackhays.com
 MARSHACK HAYS LLP                                                                                               JUL 29 2019
 870 Roosevelt
 Irvine, California 92620                                                                                  CLERK U.S. BANKRUPTCY COURT
 Telephone: (949) 333-7777                                                                                 Central District of California
 Facsimile: (949) 333-7778                                                                                 BY duarte     DEPUTY CLERK




      Attorney for: Richard A. Marshack, Trustee

                                           UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

 In re:                                                                       CASE NO.: 8:18-bk-13638-ES
                                                                              CHAPTER: 7
 FRIENDLY VILLAGE MHP, ASSOCIATES, L.P.,
                                                                               ORDER ON APPLICATION
                                                                               FOR PAYMENT OF:
                                                                                   INTERIM FEES AND/OR EXPENSES
                                                                                   (11 U.S.C. § 331)
                                                                                   FINAL FEES AND/OR EXPENSES
                                                                                   (11 U.S.C. § 330)
                                                                              Date: July 18, 2019
                                                                              Time: 10:30 a.m.
                                                                              Ctrm: 5A




                                                              Debtor(s).

1.   Name of Applicant (specify): Barnes & Thornburg, LLP

2.   This proceeding was heard at the date and place set forth above and was                                Contested              Uncontested

3.   Appearances were made as follows:
     a.        Applicant present in court
     b.        Attorney for Applicant present in court (name):
     c.        Attorney for United States trustee present in court
     d.        Other persons present as reflected in the court record

4.   Applicant gave the required notice of the Application on (specify date): June 27, 2019




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 1                            F 2016-1.3.ORDER.PAYMENT.FEES
          Case 8:18-bk-13638-ES                   Doc 218 Filed 07/29/19 Entered 07/29/19 11:29:46                                       Desc
                                                    Main Document    Page 2 of 2

5.   The court orders as follows:
     a.     Application for Payment of Interim Fees [Dk. No. 186] is approved as follows:
        (1)      Total amount allowed: $ 272,601.50
        (2)      Amount or percentage authorized for payment at this time:

     b.        Application for Reimbursement of Interim Expenses is approved and authorized for payment:
                  Total amount allowed: $ 6,321.55

     c.        Application for Payment of Final Fees is approved in the amount of: $

     d.        Application for Reimbursement of Final Expenses is approved and authorized for payment:
                  Total amount allowed: $

     e. (1)          Application is denied
                        in full
                        in part
                        without prejudice
                        with prejudice
          (2) Grounds for denial (specify):



     f.        The court further orders (specify): Trustee is authorized to immediately pay the allowed fees and expenses
               from funds on hand in the Estate.



                                                                           ###




                  Date: July 29, 2019




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 2                            F 2016-1.3.ORDER.PAYMENT.FEES
